AN indictment found against the defendants for a forcible entry and detainer, in April term, 1798, had, on being removed into this court, been quashed, and restitution ordered, but the record of it could not, on search in the clerk’s office, be found.
Riker applied for leave to file a record nunc pro tunc, on an affidavit by the attorney employed in the prosecution, disclosing the above facts, and that, on an examination, of his register, he found not only that a record had been duly filed, but that he actually obtained an exemplification of it, which had been lost.
Granted Accordingly.